—Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered April 13, 1989, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s unsupported speculations that the prosecution conditioned acceptance of his codefendant’s plea upon a promise that the codefendant would not testify on the defendant’s behalf. Therefore, we do not perceive that this defendant was denied his Sixth Amendment due process right to call witnesses when the codefendant refused to testify by invoking his Fifth Amendment privilege against self-incrimination. Bracken, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.